         Case 1:16-cv-12538-NMG Document 534 Filed 06/06/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 Malden Transportation, Inc., et. al.,                  C.A. No. 1:16-cv-12538-NMG

         Plaintiffs,                                    consolidated with:

 v.                                                     C.A. No. 1:16-cv-12651-NMG
                                                        C.A. No. 1:17-cv-10142-NMG
 Uber Technologies, Inc., and Rasier, LLC,              C.A. No. 1:17-cv-10180-NMG
                                                        C.A. No. 1:17-cv-10316-NMG
         Defendants.                                    C.A. No. 1:17-cv-10598-NMG
                                                        C.A. No. 1:17-cv-10586-NMG



                         ANOUSH PLAINTIFFS’ MOTION FOR
                  A ONE WEEK POSTPONEMENT OF THE TRIAL DATE

        The Plaintiffs in the above referenced action (the “Anoush Plaintiffs”) respectfully move this

Court to postpone the commencement of the trial of this action for one week, from July 15, 2019 to

July 22, 2019. And in support of this motion, Plaintiffs say as follows:

        Pursuant to this Court’s October 5, 2017 Order, this case was scheduled for trial on Monday,

June 3, 2019 (ECF 50). On May 27, 2019, this Court entered an Order postponing the trial of this

action until Monday, July 15, 2019 and rescheduling the Pre-trial Conference for Wednesday, July 10,

2019. (ECF 526).

        As explained herein and in the Declaration of Edward F. Haber, filed herewith, the newly

scheduled July 15, 2019 trial date creates an untenable personal conflict for the Plaintiffs’ lead lawyer,

Edward F. Haber. Attorney Haber’s son’s wedding will be on Saturday, July 13, 2019. Attorney Haber

and his wife are hosting the wedding, which will have over 100 guests in attendance, at their home.

There will also be wedding related events on both Friday, July 12 and Sunday, July 14, that Attorney

Haber and his wife are also hosting. Haber Decl., ¶¶3-11.




                                                    1
         Case 1:16-cv-12538-NMG Document 534 Filed 06/06/19 Page 2 of 3



        In addition to attorney Haber’s conflict, attorney Michelle Blauner, who has overseen this

matter throughout discovery, and will be second chairing the trial, will be travelling between July 11

and July 14, 2019 to two out of state family weddings on July 12 (in New York) and July 13 (in

Washington, D.C.). She will be accompanying her 92 year mother, who would be unable to attend

the weddings without her assistance. Declaration of Michelle H. Blauner (Blauner Decl.), ¶¶3-7.

        Under these circumstances it would be truly impossible for Attorneys Haber and Blauner to

adequately fulfill both their responsibilities to their clients and to their families if the trial of this action

were to commence on Monday, July 15. Haber Decl. ¶11; Blauner Decl. ¶8. By way of example: There

are now pending before the Court 11 Motions in Limine filed by the Plaintiffs; and 11 Motions in

Limine filed by the Defendants. Plaintiffs understand that it is the Court’s practice to advise the

parties of its rulings on Motions in Limine at the Pre-trial Conference. Those rulings are likely to have

a significant impact on the evidence that the parties will be permitted to offer at trial and the arguments

the parties will be permitted to make at trial. Accordingly, significant work will be required between

the Court’s rulings at the Pre-trial Conference and the trial, to adjust trial presentation and strategy, in

light of the Court’s rulings. That work would have to be done between July 11 and July 14, when both

Attorney Haber and Attorney Blauner are not available.

        In light of the personal and professional conflicts that the newly established July 15, 2019 trial

date presents to their lead lawyers in this case, Plaintiffs respectfully request that this Court postpone

the commencement of the trial of this case for one week, until July 22, 2019. This requested change

in the commencement of the trial would eliminate the problem created by the July 15 trial date, and it

would not prejudice the defendants in any way.




                                                       2
         Case 1:16-cv-12538-NMG Document 534 Filed 06/06/19 Page 3 of 3



Dated: June 6, 2019                            Respectfully submitted,

                                                /s/ Edward F. Haber
                                                Edward F. Haber (BBO# 215620)
                                                Michelle H. Blauner (BBO# 549049)
                                                Ian McLoughlin (BBO #647203)
                                                Adam M. Stewart (BBO# 661090)
                                                Patrick J. Vallely (BBO# 663866)
                                                Jonathan F. Dinerstein (BBO# 696004)
                                                Shapiro Haber & Urmy LLP
                                                Two Seaport Lane
                                                Boston, MA 02210
                                                Telephone: (617) 439-3939
                                                Facsimile: (617) 439-0134
                                                ehaber@shulaw.com
                                                mblauner@shulaw.com
                                                imcloughlin@shulaw.com
                                                astewart@shulaw.com
                                                pvallely@shulaw.com
                                                jdinerstein@shulaw.com

                                                Attorneys for the Anoush Plaintiffs

                         LOCAL RULES 7.1(a)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), counsel for Anoush Plaintiffs conferred with counsel for
Defendants before filing this motion to narrow their disagreements, and those efforts were
unsuccessful.


Dated: June 6, 2019                            /s/ Edward F. Haber______
                                               Edward F. Haber

                                 CERTIFICATE OF SERVICE


        I hereby certify that this document was filed through the ECF system and sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on June 6, 2019.


                                               /s/ Edward F. Haber_________
                                               Edward F. Haber




                                                  3
